 1   Ismail Ramsey (Cal. Bar No. 189820)
 2   izzy@ramsey-ehrlich.com
     Katharine Kates (Cal. Bar No. 155534)
 3   katharine@ramsey-ehrlich.com
 4   RAMSEY & EHRLICH LLP
     803 Hearst Avenue
 5   Berkeley, CA 94710
 6   Telephone: (510) 548-3600
     Fax:         (510) 291-3060
 7
     Attorneys for Defendant Benford Chavis
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                        OAKLAND DIVISION
12
13
     UNITED STATES OF AMERICA,                    )     Case No.: CR-17-00134 HSG
14                                                )
                                                  )     STIPULATION REGARDING
15                  Plaintiff,                    )     REQUEST FOR FINDINGS OF
                                                  )     EXCLUDABLE TIME PERIOD
16          VS.                                   )     PURSUANT TO SPEEDY TRIAL ACT
17                                                )     AND ORDER
                                                  )
     BENFORD CHAVIS,                              )
18
                                                  )
                    Defendant.                    )
19
                                                  )
20                                                )
                                                  )
21
22          Defendant Benford Chavis by and through his counsel of record, Ismail J. Ramsey
23   and Plaintiff United States of America, by and through its counsel of record, the Acting
24   United States Attorney for the Northern District of California and Assistant United States
25   Attorneys Garth Hire and Katherine M. Lloyd-Lovett, hereby stipulate as follows:
26
27
28
     STIPULATION TO EXCLUDE TIME AND ORDER
     UNITED STATES V. BENFORD CHAVIS; CR 17-00134 HSG

                                               -1 -
 1          1. The parties hereby stipulate and agree that the time between September 24,
 2   2018, and December 3, 2018, should be excluded for effective preparation of counsel and
 3   due to the complexity of the case under the Speedy Trial Act.
 4          2. As described at the status conference held on September 24, 2018, the
 5   government has produced voluminous discovery to the defense. The defense is engaged
 6   in reviewing that discovery and requires additional time to review and analyze the
 7   discovery, meet with defendant, and discuss the case with defendant. The parties believe
 8   that a continuance will allow for the continued provision and review of discovery and for
 9   the parties to discuss potential resolution of the case.
10          3. Counsel for defendant also represents that failure to grant the continuance
11   would deny reasonable time necessary for effective preparation, taking into account the
12   exercise of due diligence. Counsel for defendant agrees that the requested exclusion of
13   time is not based on congestion of the Court’s calendar, lack of diligent preparation on
14   the part of the attorney for the government or the defense, or failure on the part of the
15   attorney for the government to obtain available witnesses. Thus, the time period from
16   September 24, 2018, through December 3, 2018, is excludable pursuant to 18 U.S.C. §§
17   3161(h)(7)(A) and (h)(7)(B)(ii) and (iv).
18          4. The parties further stipulate and agree that the ends of justice served by
19   excluding the time from September 24, 2018, through December 3, 2014, from
20   computation under the Speedy Trial Act outweigh the best interests of the public and the
21   defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(ii), (iv).
22          5. Counsel for defendant represents that he has fully informed his client of his
23   Speedy Trial rights and that, to his knowledge, his client understands those rights and
24   agrees to waive them. Defense counsel further believes that his client’s decision to give
25   up the right to be brought to trial earlier than if time were not excluded from the Speedy
26   Trial Act is an informed and voluntary one.
27
28
     STIPULATION TO EXCLUDE TIME AND ORDER
     UNITED STATES V. BENFORD CHAVIS; CR 17-00134 HSG

                                               -2 -
 1          6. Nothing in this stipulation shall preclude a finding that other provisions of the
 2   Speedy Trial Act dictate that additional time periods be excluded from the period within
 3   which trial must commence. Moreover, the same provisions and/or other provisions of
 4   the Speedy Trial Act may in the future authorize the exclusion of additional time periods
 5   from the period within which trial must commence.
 6          7. The parties further note that at the status conference held on September 24,
 7   2018, defense counsel made an oral motion to waive the defendant’s appearance at that
 8   hearing and that the Court granted that motion.
 9
10          SO STIPULATED
11
12   DATED:                                             ALEX G.TSE
                                                        Acting United State Attorney
13
                                                            /s/                               .
14                                                    Garth Hire
                                                      Katherine M. Lloyd-Lovett
15                                                    Assistant United States Attorneys
16
     DATED:                                                 /s/                               .
17                                                    Ismail Ramsey
                                                      Katharine Kates
18                                                    RAMSEY & EHRLICH LLP
                                                      Attorneys for Benford Chavis
19
20   DATED:                                                                               .
                                                        Defendant Benford Chavis
21
22
23
24
25
26
27
28
     STIPULATION TO EXCLUDE TIME AND ORDER
     UNITED STATES V. BENFORD CHAVIS; CR 17-00134 HSG

                                               -3 -
 1                                              ORDER
 2          The Court affirms its Order made on the oral motion of defense counsel to waive
 3   appearance of defendant at the hearing on September 24, 2018.
 4          The Court has read and considered the Stipulation Findings of Excludable Time
 5   Period Pursuant to Speedy Trial Act, filed by the parties in this matter. The Court hereby
 6   finds that the Stipulation, which this Court incorporates by reference into this Order,
 7   demonstrates facts that provide good cause for a finding of excludable time pursuant to
 8   the Speedy Trial Act, 18 U.S.C. § 3161. The Court further finds that failure to grant the
 9   continuance would deny defense and government counsel the reasonable time necessary
10   for effective preparation, taking into account the exercise of due diligence.
11          THEREFORE, FOR GOOD CAUSE SHOWN:
12          The time period of September 24, 2018, to December 3, 2018, inclusive, is
13   excluded in computing the time within which the trial must commence, pursuant to 18
14   U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(ii) and (iv). Nothing in this Order shall preclude a
15   finding that other provisions of the Speedy Trial Act dictate that additional time periods
16   are excluded from the period within which trial must commence. Moreover, the same
17   provisions and/or other provisions of the Speedy Trial Act may in the future authorize the
18   exclusion of additional time periods from the period within which trial must commence.
19
20   SO ORDERED
21
22   DATED: October 11, 2018
                                                                  _________             ___
23                                                      The Honorable Haywood S. Gilliam, Jr.
                                                        United States District Judge
24
25
26
27
28
     STIPULATION TO EXCLUDE TIME AND ORDER
     UNITED STATES V. BENFORD CHAVIS; CR 17-00134 HSG

                                               -4 -
